DETAILED ACTION
Pending Claims
Claims 12-31 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Defined Terms
The specification (see paragraph 0081) states the following regarding the claimed pigment-to-binder ratio: In the phrase "pigment-to-binder (or P:B) ratio", the term "binder" refers to the total resin (1) and curing agent (2) in the coating composition. In other words, the inorganic platelike pigment is present in the resinous phase in an amount of at least 33 percent by weight, often at least 50 percent by weight, based on the total weight of the resinous phase up to 75 percent by weight.
The specification (see paragraph 0082) sates the following regarding essentially free: By "essentially free" of a material is meant that a composition has only trace or incidental amounts of a given material if it is present at all, and that the material is not present in an amount sufficient to affect any properties of the composition. These materials are not essential to the composition and hence the composition is free of these materials in any appreciable or essential amount. If they are present, it is in incidental amounts only, typically less than 0.1 percent by weight, based on the total weight of solids in the composition. 

Claim Rejections - 35 USC § 112, 2nd paragraph (b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Regarding claim 31, claim 31 recites the limitation "the method" in claim 12.  There is insufficient antecedent basis for this limitation in the claim.  Claim 12 is drawn to composition.  The method is introduced in claim 24

Claim Rejections - 35 USC § 112, 4th paragraph (d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 21 and 27 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 12 states: the inorganic, platelike pigment present in the resinous phase in an amount such that the electrodepositable coating composition demonstrates a pigment-to-binder ratio of at least 0.5.  Claims 21 and 27 attempt to further limit the composition with: wherein the inorganic, platelike pigment in the resinous phase in an amount of at least 33% by weight, based on the total weight of the resinous phase.  However, the specification states that this is merely an alternative way of expressing pigment-to-binder ratio.  Specifically, at least 0.5 is shorthand for 0.5 parts of pigment per 1 part of {total resin (1) and curing agent (2)}.  In terms of percentage, this is 0.5 parts per 1.5 overall parts, which converts to 33%.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 14-16, and 21-31 are rejected under 35 U.S.C. 103 as being unpatentable over Debroy et al. (US Pat. No. 5,035,785).
Regarding claims 12, 14-16, 21, 24-27, 30, and 31, Debroy et al. disclose: (12) an electrodepositable coating composition comprising a resinous phase dispersed in an aqueous medium (Abstract; column 3, line 27 through column 4, line 13), said resinous phase comprising: 
(1) an ungelled active hydrogen-containing, cationic salt group-containing resin (column 3, lines 30-40); 
(2) an at least partially blocked polyisocyanate curing agent (column 3, lines 41-55); and 
(3) a pigment component (column 3, line 66 through column 4, line 13), wherein the pigment component comprises an inorganic platelike pigment (column 4, lines 9-13: see “clay”); 
wherein the electrodepositable coating composition contains less than 8 percent by weight of a grind vehicle, based on the total weight of solids in the electrodepositable coating composition (column 6, lines 3-6: see “most preferably 3-7% by weight”);
(14 & 25) wherein the cationic salt group-containing resin comprises a polyepoxide polymer, an acrylic polymer, a polyurethane polymer, and/or a polyester polymer (column 3, lines 30-40);
(15) wherein the cationic salt group-containing resin contains cationic amine salt groups (column 3, lines 30-40);
(16 & 26) wherein the inorganic, platelike pigment comprises clay and/or talc (column 4, lines 9-13: see “clay”);
(24) a method of coating a metal substrate comprising: (a) electrophoretically depositing on the substrate the electrodepositable coating composition to form an electrodeposited coating over at least a portion of the substrate (Examples 1-5 in columns 9-11: see “cathodically electrocoated”); and (b) heating the substrate to a temperature and for a time sufficient to cure the electrodeposited coating on the substrate (Examples 1-5 in columns 9-11: see “cured at 360oF for 17 minutes”); (30) further comprising applying a pretreatment composition over at least a portion of the metal substrate prior to electrophoretically depositing the electrodepositable coating composition on to the metal substrate (Examples 1-5 in columns 9-11: see “zinc phosphate treated, cold-rolled steel”); and
(31) a metal substrate coated by the method (Examples 1-5 in column 9-11).
Debroy et al. fail to disclose: (12) the inorganic, platelike pigment present in the resinous phase in an amount such that the electrodepositable coating composition demonstrates a pigment-to-binder ratio of at least 0.5; and (21 & 27) wherein the inorganic, platelike pigment in the resinous phase in an amount of at least 33% by weight, based on the total weight of the resinous phase.  Rather, they disclose an upper threshold of 0.5 (see “50:100” in column 5, lines 30-35).  In light of this, it has been found that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close – see MPEP 2144.05.
Therefore, the teachings of Debroy et al. would have obviously satisfied the instantly claimed pigment content, in terms of pigment-to-binder ratio or weight percent, because: (a) Debroy et al. disclose an upper threshold of 0.5 (50:100); and (b) it has been found that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.
Lastly, Debroy et al. fail to explicitly disclose that their coating method is: (24-27 & 30) a method of improving the corrosion resistance of a metal substrate.  However, the skilled artisan would have expected the teachings of Debroy et al. to obviously embrace this improvement because: (a) the teachings of Debroy et al. obviously satisfy all of the material/chemical limitations of the claimed method; and (b) the teachings of Debroy et al. satisfy all of the process limitations of the claimed method.
Regarding claims 22 and 28, the teachings of Debroy et al. are as set forth above and incorporated herein.  Debroy et al. fail to explicitly disclose: (22 & 28) wherein the electrodepositable coating composition is essentially free of a grind vehicle.  Rather, they disclose an amount as low as 0.1 percent by weight (see column 6, lines 3-6).  In light of this, it has been found that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close – see MPEP 2144.05.
Therefore, the teachings of Debroy et al. would have obviously satisfied the instantly claimed grind vehicle content because: (a) Debroy et al. disclose an amount as low as 0.1 percent by weight; and (b) it has been found that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.
Regarding claims 23 and 29, the teachings of Debroy et al. are as set forth above and incorporated herein.  They fail to explicitly disclose: (23 & 29) wherein the pigment component is dispersed in the cationic salt group-containing resin prior to dispersion of the resinous phase into the aqueous medium.  However, it should be noted that this is a product-by-process limitation (on its own, as well as embedded in the claimed method).  It has been found that, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process,” –  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP 2113).  Furthermore, it has been found that the selection of any order of mixing ingredients is prima facie obvious – see MPEP 2144.04 IV. C.

Claims 13, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Debroy et al. (US Pat. No. 5,035,785) in view of Gilchrist (US Pat. No. 3,362,899).
Regarding claims 13, 17, 19, and 20, the teachings of Debroy et al. are as set forth above and incorporated herein.  Debroy et al. contemplate the use of clay pigments, along with other pigments that are typically used in automotive primers (see column 4, lines 9-13).  They fail to explicitly disclose: (13) wherein the inorganic, platelike pigment has an average equivalent spherical diameter of at least 0.2 microns; (17) wherein the inorganic, platelike pigment comprises kaolin clay having an average equivalent spherical diameter of 0.2 to 5.0 microns; (19) wherein the kaolin clay has an average equivalent spherical diameter of 0.2 to 3.5 microns; (20) wherein the inorganic, platelike pigment comprises talc having an average equivalent spherical diameter of 0.6 to 1.9 microns.
Gilchrist discloses a similar coating method and composition (see claims) featuring pigments, such as clays (including kaolinite and kaolin) and talc (see column 3, lines 59-63; column 9, lines 42-48).  He demonstrates that the instantly claimed finely divided pigment is recognized in the art as a suitable pigment for this type of coating composition (see claims; column 5, lines 13-16 & 44-45; column 9, lines 42-48).  The pigment size potentially enhances the durability of the coating (see column 5, lines 43-45).  In light of this, it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination – see MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition of Debroy et al. with the instantly claimed finely divided pigment because: (a) Debroy et al. contemplate the use of clay pigments, along with other pigments that are typically used in automotive primers; (b) Gilchrist discloses a similar coating method and composition featuring pigments, such as clays (including kaolinite and kaolin) and talc; (c) he demonstrates that the instantly claimed finely divided pigment is recognized in the art as a suitable pigment for this type of coating composition; (d) his pigment size potentially enhances the durability of the coating; and (e) it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 12-29 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,697,081. 
Claim 30 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,697,081 in view of Debroy et al. (US Pat. No. 5,035,785). 
Regarding claims 12-29 and 31,
Patented claims 1-8 anticipate claims 12, 13, 18, 21, 24, 27, and 31;
Patented claim 2 anticipates claims 14 and 25;
Patented claim 3 anticipates claim 15;
Patented claims 4-6 anticipate claims 16 and 26;
Patented claim 5 anticipates claim 17;
Patented claim 6 anticipates claim 19;
Patented claims 5 and 6 anticipate claim 20;
Patented claim 7 anticipates claims 22 and 28; and
Patented claim 8 anticipates claims 23 and 29.
Regarding claim 30, the patented claims fail to disclose: (30) further comprising applying a pretreatment composition over at least a portion of the metal substrate prior to electrophoretically depositing the electrodepositable coating composition on to the metal substrate.  However, the teachings of Debroy et al. establish that this type of pretreated substrate is recognized in the art as a suitable substrate for this type coating method (Examples 1-5 in columns 9-11: see “zinc phosphate treated, cold-rolled steel”).  In light of this, it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination – see MPEP 2144.07.

Allowable Subject Matter
Aside from the ODP rejection, claim 18 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
September 10, 2022